ORDER
MICHAEL A. ROWEK, formerly of CLIFTON, who was admitted to the bar of this State in 1987, having been suspended from the practice of law for a period of one year retroactive to September 24, 2013, by Order of this Court filed January 30, 2015, for violation of RPC 8.4(b) (commission of a criminal act that *13reflects adversely on attorney’s honesty, trustworthiness, or fitness as a lawyer);
And MICHAEL A. ROWEK having filed with the Disciplinary Review Board a verified petition for reinstatement to the practice of law pursuant to Rule 1:20-21, with which respondent provided proof of compliance with the conditions required by the Board and ordered by the Court to be completed prior to reinstatement to practice, and the Director of the Office of Attorney Ethics having opposed respondent’s petition for reinstatement in part, because respondent currently is under parole supervision by the New Jersey Department of Corrections;
And the Director of the Office of Attorney Ethics not having argued on the Rule 1:20-13 motion for final discipline that led to respondent’s suspension from practice for any conditions limiting respondent’s reinstatement based on his probation or parole status, and the Disciplinary Review Board not having determined in either its decision on the motion for final discipline or its recommendation to the Court on the subject of respondent’s reinstatement whether such a condition should be ordered by the Court;
And good cause appearing;
It is ORDERED that MICHAEL A. ROWEK be restored to the practice of law, effective immediately; and it is further
ORDERED that respondent shall submit to random drug-testing monitored by the Office of Attorney Ethics, as ordered by the Court on January 30, 2015, until the further Order of the Court; and it is further
ORDERED that any conditions limiting reinstatement of suspended attorneys based on probation or parole status that the Director of the Office of Attorney Ethics intends to urge in disciplinary matters shall be presented to the Disciplinary Review Board at the time the Board considers the motion for final discipline or presentment or other recommendation for discipline.